Citation Nr: 0813686	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-42 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gunshot wound, right thigh.

2.  Entitlement to service connection for gunshot wound (also 
described as shell fragment wound), right thigh. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Recognized 
Philippine Guerillas from December 1944 to November 1945 and 
in the Regular Philippine Army from November 1945 to May 
1946.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in November 2004, and a 
substantive appeal was received in December 2004.  The Board 
granted a motion to advance this case on the docket due to 
the veteran's advanced age in April 2008.  38 C.F.R. 
§ 20.900(c). 


FINDINGS OF FACT

1.  Service connection for gunshot (now claimed as shell 
fragment) wound, right thigh, was denied by a September 2002 
rating decision; a notice of disagreement was not received to 
initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for gunshot 
wound (also described as shell fragment wound), right thigh, 
has been received since the September 2002 rating decision. 

3.  Shell fragment wound, right thigh, was suffered during 
the veteran's active duty combat service.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied 
entitlement to service connection for gunshot (now claimed as 
shell fragment) wound, right thigh, is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the 
September 2002 rating decision denying service connection for 
gunshot (now claimed as shell fragment) wound, right thigh; 
and thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  Shell fragment wound, right thigh. was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A claim of service connection for gunshot (now claimed as 
shell fragment) wound, right thigh, was denied by the RO in a 
September 2002 rating decision because the veteran had not 
submitted new and material evidence to reopen a claim for 
gunshot wound, right thigh, which had been denied in a prior 
August 1974 rating decision.  The veteran was informed of the 
September 2002 rating decision by an October 2002 letter.  
The veteran submitted a statement in June 2003 requesting to 
reopen his claim for shrapnel wound to right thigh.  That 
same month, the RO sent a letter to the veteran requesting 
additional evidence.  In August 2003, the RO sent another 
letter to the veteran indicating that his claim remained 
denied.  In September 2003, the veteran submitted another 
statement requesting information concerning his Purple Heart 
award.  Although the veteran's statements were submitted 
within a year of the September 2002 rating decision, the 
Board finds that these statements do not constitute a timely 
notice of disagreement because they did not express 
dissatisfaction or disagreement with the September 2002 
determination and a desire to contest the result.  See 
38 C.F.R. § 20.201.  Rather, it is clear that the intention 
of the June 2003 statement was to reopen his claim and the 
follow-up September 2003 statement was to request 
information.  Under the circumstances, the Board finds that 
the September 2002 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in June 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  

Since the September 2002 rating decision, additional evidence 
has been associated with the claims file, including November 
2003 affidavits from E.N. and I.N providing that they served 
with the veteran and that in April 1945, he sustained a 
shrapnel wound to the right thigh.  

Although the affidavit from I.N is redundant of a previous 
December 1958 affidavit by I.N. concerning an injury to the 
veteran's right thigh, the Board finds that the affidavit 
from E.N. is new and material.  The affidavit from E.N. is 
the first such statement of record from this person.  
Although the information in this affidavit may reiterate 
information provided by others, it stands as new evidence 
from a new witness.  As such, it adds more weight to the 
question at issue and, thus, should not be viewed as 
redundant of evidence already in the record at the time of 
the last final rating decision.  The evidence is material 
because it relates to the unestablished fact of whether the 
veteran incurred a gunshot/shell fragment wound to the right 
thigh in service, which is necessary to substantiate the 
veteran's claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
claim of entitlement to service connection for gunshot wound 
(also described as shell fragment wound), right thigh, is 
reopened.  38 U.S.C.A. § 5108.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran alleges that he suffered a shell fragment wound 
to the right thigh while in service.  It does not appear that 
any service medical records are available for the veteran.  
Nevertheless, the veteran is a recipient of a Purple Heart 
award for injuries suffered during combat.  Thus, as the 
veteran engaged in combat with the enemy, the provisions of 
38 U.S.C.A. § 1154(b) are applicable and the veteran's 
assertions are accepted despite the lack of supporting 
documentation in service medical records.

December 1958 affidavits from I.N. and G.M. indicated that 
they served with the veteran and stated that the veteran was 
injured for the first time approximately in April 1945 to the 
right thigh by shrapnel.  A January 1959 service department 
response to a request for information indicated that I.N. and 
G.M. appeared on the reconstructed guerrilla roster for the 
same company as the veteran, which was recognized and ordered 
to the Armed Forces of the United States in May 1952.  
However, there was no record of their activities from April 
to June 1945.  Nevertheless, the record noted that the 
veteran was listed on the casualty roster in May 1945.  

April 1971 and January 1974 affidavits from A.M. and M.M were 
also included in  the record; however, these statements only 
described the veteran's injuries to his left thigh and left 
leg for which the veteran is service-connected, but were 
silent with respect to any right thigh injury.  

A January 1974 private doctor's statement indicated that the 
veteran complained of a palpable foreign body, posterior 
surface, right thigh.  A contemporaneous x-ray of the right 
thigh showed minute metallic densities posterior portion 
above fopliteal fossa.  

The veteran was afforded a VA examination in May 1974.  The 
veteran stated that he sustained a shrapnel wound to the 
right thigh in 1945.  A contemporaneous x-ray of the right 
thigh showed tiny metallic foreign bodies demonstrable in the 
soft tissues in the lower third postero laterally involving 
muscle group XIV.  The impression was metallic foreign 
bodies, soft tissues, right thigh, involving muscle group 
XIV.  The diagnosis was scar on right thigh, allegedly 
residual of shell fragment wound, with retained metallic 
foreign bodies and injury to muscle group XIV.  

A November 1975 statement from the same private physician as 
above again indicated that the presence of foreign body in 
the posterior right leg was examined for complaints of pain 
an numbness.  The examiner also indicated that the foreign 
body, which had been palpable, was no longer felt by the 
palpating finger and was believed to have been embedded 
further into the muscle due to movements causing increased 
pain due to friction.  

The only remaining pertinent evidence of record are the 
November 2003 affidavits from E.N. and I.N. discussed above.  
The affidavit from I.N. is essentially duplicative of his 
December 1958 affidavit.  The affidavit of E.N. again 
confirmed that the veteran was hit in the right thigh in 
April 1945.  The National Personnel Records Center (NPRC) 
provided in March 2004 that E.N. also appeared on the 
reconstructed guerilla roster for the same company as the 
veteran.  Further, the NPRC confirmed that E.N. was present 
with his unit from August 1942 to June 1946.

Therefore, given the veteran's combat service, the 
confirmation of a shell fragment wound to his right thigh by 
his fellow service members, and the medical evidence of 
metallic foreign bodies in the soft tissues of his right 
thigh, the Board finds that when resolving all benefit of the 
doubt in favor of the veteran, service connection is 
warranted for shell fragment wound, right thigh.  See 
38 U.S.C.A. § 5107(b).
 
Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.  
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision, the satisfaction 
of VCAA requirements is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with all 
with respect to the disability evaluation and the effective-
date elements when effectuating the Board's decision.




ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for gunshot wound, 
right thigh.  Further, entitlement to service connection for 
gunshot wound, right thigh, is warranted.  The appeal is 
granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


